       Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 1 of 46




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA
                                           Criminal No, 18-10364-DPW


                                           Violations:
(1) JASIEL F. CORREIA, II, and
(2) GENOVEVA ANDRADE,                      Counts One - Nine: Wire Fraud
                                           (18U.S.C. § 1343)
             Defendants
                                           Counts Ten - Thirteen: False Tax Returns
                                           (26 U.S.C, § 7206 (I))

                                           Counts Fourteen, Sixteen, Eighteen. Twenty,
                                           and Twenty-Two: Extortion Conspiracy
                                           (18 U.S.C. § 1951)

                                           Counts Fifteen. Seventeen. Nineteen.
                                           Twenty-One, and Twenty-Three:
                                           Extortion; Aiding and Abetting
                                           (18 U.S.C. §§ 1951 and 2)

                                           Count Twenty-Four: Bribery
                                           (18 U.S.C. § 666(a)(1)(B))

                                           Count Twenty-Fiye: Bribery
                                           (18 U.S.C. § 666(a)(2))

                                           Count Twenty-Six: False Statements
                                           (18 U.S.C. § 1001(a)(2))

                                           Forfeiture Allegation:
                                           (18 U.S.C. § 981(a)(1)(C) &
                                           28 U.S.C. §2461(0))

                          SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 2 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 3 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 4 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 5 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 6 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 7 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 8 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 9 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 10 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 11 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 12 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 13 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 14 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 15 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 16 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 17 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 18 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 19 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 20 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 21 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 22 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 23 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 24 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 25 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 26 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 27 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 28 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 29 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 30 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 31 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 32 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 33 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 34 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 35 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 36 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 37 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 38 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 39 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 40 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 41 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 42 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 43 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 44 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 45 of 46
Case 1:18-cr-10364-DPW Document 69 Filed 09/19/19 Page 46 of 46
